DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As a result of the Response filed on November 29, 2022, claims 1-14 are pending. No claims have been amended.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 19, 2022 and October 18, 2022 were filed after the mailing date of the Non-Final Rejection on August 29, 2022 and before prosecution has closed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant's arguments filed November 29, 2022 have been fully considered but they are not persuasive. It is contended by Applicant that the Bok reference (US 2020/0393936 A1) does not anticipate the elements of independent claim 1, specifically that of the anode electrode including “an anode electrode…including a first hole in the non-active area”, “wherein the first hole is disposed to not overlap with the touch line”. Specifically, Applicant is submitting that Bok discloses a contact hole that is in the insulating film layer and not connected to the first electrode and not in the non-display or non-active area. (Applicant Remarks at pgs. 7-8). Applicant also concludes Bok is deficient in a similar manner for the claimed steps of independent claim 8. 
  The Office respectfully disagrees with the above conclusions. Bok was shown to explicitly disclose an anode electrode (Bok, Fig. 21, PX, first electrode, #171; Detailed Description, [0640-0645], “The first electrode 171 may be a pixel electrode disposed in each of the sub-pixels PX1, PX2 and PX3, while the second electrode 173 may be a common electrode electrically connected across the sub-pixels PX1, PX2 and PX3. Alternatively, the first electrode 171 may be an anode electrode of the light-emitting element 175, and the other may be a cathode electrode of the light-emitting element 175.”) and contact holes that are directly connect the first electrode with other components (Detailed Description, [0378-0382], “The first electrode 171 may be formed or disposed on the planarization layer 160. Although the first electrode 171 is connected to the drain electrode 124 of the thin-film transistor 120 through the contact hole penetrating through the protective layer 150 and the planarization layer 160 in the example shown in FIG. 21, the disclosure is not limited thereto. The first electrode 171 may be connected to the source electrode 123 of the thin-film transistor 120 through the contact hole penetrating through the protective layer 150 and the planarization layer 160.”).  Next, Fig. 21 depicts the contact hole CNT1 towards the edge of the stacked structure, which would be within the non-display area of the panel (See Fig. 21, at least one CNT1 arranged at right hand edge side of the display structure).  In addition, other embodiments clearly show contact holes within the non-display area including where the antenna structure is formed (See Figs. 69-70, CNTC1; Detailed Description, [0695-0696], “The first connection contact hole CNTC1 may be a hole penetrating through the third insulating layer 183 to expose the first conductive pattern AP… As shown in FIG. 70, the first conductive pattern AP may be made of the same or similar material on a same layer as the first contact electrode 174a, and the first connection pattern CP1 may be made of the same or similar material on a same layer as the second contact electrode 174b. Therefore, the first conductive pattern AP may be formed without any additional process, and the first conductive pattern AP may be utilized as a patch antenna for mobile communications or an RFID tag antenna for near field communications”; See next Fig. 29, AP within NDA on top). Finally, the contact hole CNT1 does not overlap with the touch line within the peripheral areas (See Figs. 17-21, contact holes CNT1 and driving lines don’t overlap in peripheral area). As such, Bok continues to read upon the elements at issue including “an anode electrode…including a first hole in the non-active area”, “wherein the first hole is disposed to not overlap with the touch line” within claim 1, and “disposing an anode electrode including a first hole in the non-active area” and “the first hole is disposed not to  overlap with the touch line”  within claim 8. 
For the reasons above, the rejection grounds are maintained for claims 1-14. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bok et al., United States Patent Application Publication No. US 2020/0393936 A1.

Regarding claim 1, Bok discloses a display device (Fig. 1, generally) comprising:
 a substrate (Fig. 4-9, SUB, Detailed Description, [0263-0265]) including an active area and a non-active area (Fig. 4-9, TSA and TPA; Detailed Description, [0268-0270]); 
a planarization film disposed over the substrate (Fig. 21, planarization layer, #160; Detailed Description, [0367-0368]); 
an anode electrode disposed on the planarization film (Fig. 21, PX, first electrode, #171; Detailed Description, [0640-0645], “The first electrode 171 may be a pixel electrode disposed in each of the sub-pixels PX1, PX2 and PX3, while the second electrode 173 may be a common electrode electrically connected across the sub-pixels PX1, PX2 and PX3. Alternatively, the first electrode 171 may be an anode electrode of the light-emitting element 175, and the other may be a cathode electrode of the light-emitting element 175.”) and including a first hole in the non-active area (Detailed Description, [0378-0382], “The first electrode 171 may be formed or disposed on the planarization layer 160. Although the first electrode 171 is connected to the drain electrode 124 of the thin-film transistor 120 through the contact hole penetrating through the protective layer 150 and the planarization layer 160 in the example shown in FIG. 21, the disclosure is not limited thereto. The first electrode 171 may be connected to the source electrode 123 of the thin-film transistor 120 through the contact hole penetrating through the protective layer 150 and the planarization layer 160.”; See also Figs. 69-70, CNTC1; Detailed Description, [0695-0696], “The first connection contact hole CNTC1 may be a hole penetrating through the third insulating layer 183 to expose the first conductive pattern AP… As shown in FIG. 70, the first conductive pattern AP may be made of the same or similar material on a same layer as the first contact electrode 174a, and the first connection pattern CP1 may be made of the same or similar material on a same layer as the second contact electrode 174b. Therefore, the first conductive pattern AP may be formed without any additional process, and the first conductive pattern AP may be utilized as a patch antenna for mobile communications or an RFID tag antenna for near field communications”; See next Fig. 29, AP within NDA on top, and does not overlap with display pixels or touch lines); 
a bank disposed on the anode electrode (Fig. 20-21, bank, #180; Detailed Description, [0379-0381]); 
a cathode electrode disposed on the bank (Fig. 21, PX, second electrode, #173; Detailed Description, [0640-0645], “The first electrode 171 may be a pixel electrode disposed in each of the sub-pixels PX1, PX2 and PX3, while the second electrode 173 may be a common electrode electrically connected across the sub-pixels PX1, PX2 and PX3. Alternatively, the first electrode 171 may be an anode electrode of the light-emitting element 175, and the other may be a cathode electrode of the light-emitting element 175.”); 
an encapsulation layer disposed on the cathode electrode (Fig. 21,  encapsulation layer, TFEL; Detailed Description, [0387-0391]); and 
a touch sensor disposed on the encapsulation layer (Fig 17 and Fig. 21, sensor electrode layer, SEL; Detailed Description, [0392]) and including a touch line in the non-active area (Fig. 17, first driving lines, TL1, second driving lines, TL2 sensing lines, RL; Detailed Description, [0392-0400]), 
wherein the first hole is disposed not to overlap with the touch line (See Figs. 17-21, contact holes CNT1 and driving lines don’t overlap in peripheral area; See next Fig. 29, AP within NDA on top, and does not overlap with display pixels or touch lines)).

Regarding claim 2, Bok discloses wherein the anode electrode includes a second hole having a size smaller than the first hole, in the non-active area, wherein the second hole is disposed to overlap with the touch line (Fig. 21 and Fig. 27, second contact hole, H2; Detailed Description, [0420-0424], “The second sub conductive pattern SAP2 may be disposed on the second sensor insulating layer TINS2. The second sub conductive pattern SAP2 may be connected to the first sub conductive pattern SAP1 through a second contact hole H2 penetrating through the second sensor insulating layer TINS2 to expose the first sub conductive pattern SAP1.”).

	Regarding claim 3, Bok discloses wherein the touch line includes a plurality of touch signal lines (Fig. 17, first driving lines, TL1, second driving lines, TL2 sensing lines, RL; Detailed Description, [0392-0400]),, and the first hole is disposed between the plurality of touch signal lines Detailed Description, [0378-0382], “The first electrode 171 may be formed or disposed on the planarization layer 160. Although the first electrode 171 is connected to the drain electrode 124 of the thin-film transistor 120 through the contact hole penetrating through the protective layer 150 and the planarization layer 160 in the example shown in FIG. 21, the disclosure is not limited thereto. The first electrode 171 may be connected to the source electrode 123 of the thin-film transistor 120 through the contact hole penetrating through the protective layer 150 and the planarization layer 160.”).
Regarding claim 4, Bok discloses a display device further comprising a gate signal generation circuit disposed below the planarization film in the non-active area, wherein the cathode and anode electrodes are disposed to overlap with the gate signal generation circuit (Fig. 21, gate electrode, #369; Detailed Description, [0368-0372], “The gate electrodes 122 and gate lines may be formed or disposed on the gate insulating layer 130. The gate electrode 122 may overlap the active layer 121”).
Regarding claim 5, Bok discloses wherein the first hole is disposed to overlap with the gate signal generation circuit (Detailed Description, [0378-0382], “The first electrode 171 may be formed or disposed on the planarization layer 160. Although the first electrode 171 is connected to the drain electrode 124 of the thin-film transistor 120 through the contact hole penetrating through the protective layer 150 and the planarization layer 160 in the example shown in FIG. 21, the disclosure is not limited thereto. The first electrode 171 may be connected to the source electrode 123 of the thin-film transistor 120 through the contact hole penetrating through the protective layer 150 and the planarization layer 160.”).
Regarding claim 6, Bok discloses wherein the encapsulation layer comprising: a first inorganic film; a second inorganic film; and an organic film disposed between the first and second inorganic films (Detailed Description, [0391], “The encapsulation layer TFFL may be formed or disposed on the emission material layer EML. The encapsulation layer TFEL may be disposed on the second electrode 173. The encapsulation layer TFEL may include at least one inorganic layer to prevent oxygen or moisture from permeating into the organic emitting layer 172 and the second electrode 173. The encapsulation layer TFEL may include at least one organic layer to protect the light-emitting element layer EML from foreign substances such as dust. For example, the encapsulation layer TFEL may include a first inorganic layer disposed on the second electrode 173, an organic layer disposed on the first inorganic layer, and a second inorganic layer disposed on the organic layer. The first inorganic layer and the second inorganic layer may be formed of, but is not limited to, a silicon nitride layer, a silicon oxynitride layer, a silicon oxide layer, a titanium oxide layer, or an aluminum oxide layer. The organic layer may be formed of, but is not limited to, an acryl resin, an epoxy resin, a phenolic resin, a polyamide resin and a polyimide resin.”).
Regarding claim 7, Bok discloses wherein the first hole is disposed in a region in which the planarization film and the bank contact with each other (Detailed Description, [0378-0382], “The first electrode 171 may be formed or disposed on the planarization layer 160. Although the first electrode 171 is connected to the drain electrode 124 of the thin-film transistor 120 through the contact hole penetrating through the protective layer 150 and the planarization layer 160 in the example shown in FIG. 21, the disclosure is not limited thereto. The first electrode 171 may be connected to the source electrode 123 of the thin-film transistor 120 through the contact hole penetrating through the protective layer 150 and the planarization layer 160.”; Fig. 20-21, bank, #180; Detailed Description, [0379-0381]).
Regarding claim 8, Bok discloses a method of manufacturing a display device (Summary, [0006-0087], disclosing process and disposing components), the method comprising disposing the structural features of claim 1. Thus, claim 8 is rejected under the same reasoning as claim 1.
Regarding claim 9, this is met by the rejection to claim 2.

Regarding claim 10, this is met by the rejection to claim 3.

Regarding claim 11, this is met by the rejection to claim 4.

Regarding claim 12 this is met by the rejection to claim 5.

Regarding claim 13, this is met by the rejection to claim 6.

Regarding claim 14, this is met by the rejection to claim 7.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KWIN XIE/Primary Examiner, Art Unit 2626